DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-20 are allowed.
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 8, line 1: Delete “the difference” and insert --- “a difference” ---.
B.	Claim 15, line 2: Delete “insulating” and insert --- “an insulating” ---.

Authorization for this examiner's amendment was given in a telephone interview with Floyd Canfield on 12-17-21. 
				Reasons for Allowance
3.	Closest Prior Art: US Pat. Appln. Pub. 2008/0048218 (Jiang).
4.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations ‘the first portion comprises a first base part and a plurality of first extended parts connected to the first base part, the second portion comprises a second base part and a plurality of second extended parts connected to the second base part, and the first extended parts and the second extended parts are arranged in such a way that they .   



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NITIN PAREKH/Primary Examiner, Art Unit 2811